In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1086V
                                      Filed: March 25, 2015

****************************
MARILYN WITBRODT,                       *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
                                        *      Influenza or Flu Vaccine;
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration; SIRVA; Special
AND HUMAN SERVICES,                     *      Processing Unit
                                        *
                    Respondent.         *
                                        *
****************************
Alison Haskins, Esq., Maglio Christopher and Toale, PA, Sarasota, FL for petitioner.
Linda Renzi, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

      On November 7, 2014, Marilyn Witbrodt filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
caused by the influenza vaccination she received on September 30, 2013.3 The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 19, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration [“SIRVA”]. On
March 25, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $115,000.00 representing “all elements of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).

3 Petition at 1, 3. Although the petition is titled “’On-Table’ Petition for Compensation,” petition alleges her
injuries are causally related to her vaccination.
compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.”
Proffer at 1. Respondent avers that petitioner is a competent adult, proof of
guardianship is not required, and petitioner agrees to this proposed amount. Id.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $115,000.00 in the form of a check payable to petitioner, Marilyn
Witbrodt. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
         Case 1:14-vv-01086-UNJ Document 19 Filed 03/25/15 Page 1 of 2



                       N THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS

MARILYN WITBRODT,                              )
                                              )
                  Petitioner,                 )       No. 14-1086V
                                              )       Chief Special Master
          v.                                  )       Denise K. Vowell
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                  Respondent.                 )
                                              )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.         Compensation for Vaccine Injury-Related Items:

    Respondent proffers that, based on the evidence of record, petitioner should be

awarded $115,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(A); and

§15(a)(4). Petitioner agrees.

    II.        Form of the Award:

    The parties recommend that the compensation provided to Marilyn Witbrodt should

be made through a lump sum payment as described below, and request that the Chief

Special Master’s decision and the Court’s judgment award the following:1

          A lump sum payment of $115,000.00, in the form of a check payable to petitioner,
          Marilyn Witbrodt. This amount accounts for all elements of compensation under
          42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
    Case 1:14-vv-01086-UNJ Document 19 Filed 03/25/15 Page 2 of 2



                            Respectfully submitted,

                            BENJAMIN C. MIZER
                            Acting Assistant Attorney General

                            RUPA BHATTACHARYYA
                            Director
                            Torts Branch, Civil Division

                            VINCENT J. MATANOSKI
                            Deputy Director
                            Torts Branch, Civil Division

                            LYNN E. RICCIARDELLA
                            Senior Trial Attorney
                            Torts Branch, Civil Division

                            s/ Linda S. Renzi
                            LINDA S. RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel.: (202) 616-4133


DATED: March 25, 2015